Order entered September 21, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-00534-CV

                  KELLY D. HOLLINGSWORTH, ET AL., Appellants

                                            V.

      WALAAL CORPORATION D/B/A AMBASSADOR CAB, ET AL., Appellees

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-03638

                                         ORDER
       Before the Court is appellants’ September 19, 2018 motion for an extension of time to

file a reply brief. We GRANT the motion and extend the time to October 9, 2018.


                                                   /s/   ADA BROWN
                                                         JUSTICE